DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This correspondence is in response to applicant’s reply filed on 11/04/2021.  Claims 1-20 are pending.
Drawings
The drawings were received on 04/06/2021.  These drawings are acceptable.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 17, and 20 of U.S. Patent No. 10,935,178 (see table below). Although the claims at issue are not identical, they are not patentably distinct from each other because they disclose equivalent elements.  The Examiner submits that the elements claimed, are drawn to the same structural limitations in both the instant application, and the issued patent.  For Example, both cases disclose in claim 1: a gimbal load mounting assembly, a first seating body, a second seating body, and a fastener.

16/454,672
U.S. Pat. 10,935,178
1
1
18
16
20
19






Allowable Subject Matter
Claims 2-8, 10-11, 13-14, and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, see pg. 4, filed 11/04/2021, with respect to claims 1, 9, 12, and 18-20 have been fully considered and are persuasive.  The prior art rejection of claims 1, 9, 12, and 18-20 have been withdrawn. 
Applicant's arguments filed 11/04/2021, regarding the Double Patenting rejection in view of Zhao et al. have been fully considered but they are not persuasive.
Regarding the Applicant’s argument that Zhao et al. fails to disclose each and every limitation of claims 1, 18, and 20, the Examiner submits the following.  As stated in the Non-Final Rejection, mailed on 08/06/2021, the Examiner submitted the following: “Although the claims at issue are not identical, they are not patentably distinct from each other because they disclose equivalent elements. The Examiner submits that the elements claimed, are drawn to the same structural limitations in both the instant application, and the issued patent. For Example, both cases disclose in claim 1: a gimbal load mounting assembly, a first seating body, The first fastener 12d may be configured to lock the position of the first seating body 12a relative to the first horizontal frame 111, such that the first seating body 12a cannot move relative to the first horizontal frame 111. The second adjustment device 12e and the second fastener 21f may be provided on the second seating body 12b. The second adjustment device 12e may be configured to drive the second seating body 12b in the second direction d2. The second fastener 12f may be configured to lock the position of the second seating body 12b relative to the first body 12a, such that the second seating body 12b cannot move relative to the first seating body 12a.,” in col. 7, lines 20-31.  Therefore, it is submitted that U.S. Pat. 10,935,178 to Zhao et al., teaches a fastener that is configured to lock a mounting location of the first seating body relative to the gimbal frame, and still qualifies as a valid nonstatutory double patenting.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MCDUFFIE whose telephone number is (571)272-3832. The examiner can normally be reached M-F, 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ERET C MCNICHOLS/Primary Examiner, Art Unit 3632